IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 00-50569
                          Conference Calendar



JACINTO ARZATE-CORNEJO,

                                           Petitioner-Appellant,

versus

R. D. MILES, Warden,

                                           Respondent-Appellee.

                         - - - - - - - - - -
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. A-99-CV-471-SS
                         - - - - - - - - - -
                          December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Jacinto Arzate-Cornejo, federal prisoner # 91427-011,

appeals from the denial of his petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241.    Arzate-Cornejo argues that he has

not received all the credit that he is due toward his federal

sentence.   Under 18 U.S.C. § 3585(b), Arzate-Cornejo may be

awarded credit toward his term of imprisonment for any time he

spent in official detention prior to the commencement of his

sentence that was not credited against another sentence.    Because

Arzate-Cornejo received credit toward his state sentence during

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50569
                                -2-

this period, he may not receive credit toward his federal

sentence.   Accordingly, the judgment of the district court is

AFFIRMED.